Citation Nr: 1045763	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-37 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1970 to September 
1971.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C; and is discussed in the REMAND portion 
of this decision.  


FINDING OF FACT

Current tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110, 1154(b) 
(West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent and 
credible evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The provisions of 38 U.S.C.A. 1154(a) (West 2002) require that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the veteran's 
evidence as "sufficient proof of service connection," even if 
no official record exists of such incurrence exists.  In such a 
case a factual presumption arises that that the alleged injury or 
disease is service connected.  Collette v. Brown, 82 F.3d 389, 
393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent 
evidence of a current disability and of a nexus between service 
and a current disability is still required.  Wade v. West, 11 
Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In this case VA and private treatment records document current 
tinnitus.  The Veteran has also provided competent and credible 
testimony that he has current tinnitus.

The Veteran's service treatment records contain no findings 
referable to tinnitus.  The Veteran; however, has testified that 
he began to experience ringing in his ears during service.   He 
first noted this symptom when rockets were fired from his base in 
Vietnam and the base received incoming fire.  He is competent to 
report the onset of the ringing in his ears.  Inasmuch as he has 
reported the onset during combat and his reports are consistent 
with the circumstances of his service, the occurrence of the 
rocket incident and onset of ringing in the ears is conceded.  
38 C.F.R. § 38 U.S.C.A. § 1154(a)-(b).  

The Veteran has also testified that the ringing in his ears 
continued after the rocket incident and had in fact continued to 
the present.  He reported that in the 1970's he discussed his 
symptoms with a family physician who was now deceased.  He is 
competent to report the continuity of symptomatology.  While the 
record contains no contemporaneous confirming the Veteran's 
testimony, such confirmation is not required and there is nothing 
in the record to contradict that Veteran's reports of a 
continuity of symptomatology.  See Buchanan.

A VA examiner conducted an examination in March 2008 and provided 
a negative opinion.  The opinion was based on a conclusion that 
there was no evidence that the Veteran had complaints of tinnitus 
during service or in the years immediately following discharge.  
This rationale; however, ignores the Veteran's reports of a 
continuity of symptomatology.  As such, it lacks probative 
weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding 
that a VA examiner's opinion was inadequate where it was based on 
the absence of findings in service treatment records and ignored 
a veteran's reports during the examination of in-service 
symptoms).

The evidence is in favor of a finding that the Veteran has 
current tinnitus that had its onset in service.  The criteria for 
service connection are met, and the claim allowed.


ORDER

Service connection for tinnitus is granted.


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when the claims file includes evidence of a 
current disability or persistent and recurrent symptoms of 
disability and indicates that the disability or symptoms thereof 
may be associated with active service, but does not include 
sufficient medical evidence upon which to base a decision.

Post-service medical evidence confirms the existence of hearing 
loss.  The Veteran testified that he could not recall when the 
hearing loss began, but he did report in-service acoustic trauma 
and is now service connected for tinnitus.

The VA examiner who conducted the March 2008 examination provided 
a negative opinion as to the question of whether hearing loss was 
related to noise exposure in service.  This opinion was also 
based on a conclusion that there was no evidence of complaints of 
hearing loss until many years after service.  The opinion is 
inadequate because the examiner did not consider the Veteran's 
reports, and the examiner did not have the opportunity to take 
into account the fact that tinnitus is now service connected. 

This case is therefore REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for hearing loss.  
Forward the claims file to the examiner for 
review of all pertinent documents therein 
and ask him to confirm in a written report 
that such a review was conducted.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms 
as well as to relate contemporary diagnoses 
and that the examiner must consider the 
Veteran's reports when providing any 
requested opinion.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) opine whether the Veteran's 
hearing loss is as likely as not 
related to in-service noise 
exposure, or was proximately 
caused by the service connected 
tinnitus or is otherwise related 
to tinnitus;

b) provide a rationale, with 
specific references to the 
record, for the opinions 
expressed; and

c) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case, and state whether there 
is additional evidence that would 
permit the necessary opinion to 
be provided.

2.  If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

Subject to current appellate procedure, return this case to the 
Board for further consideration, if in order. By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


